UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO . 08-1667

                                  VALERIE Y. SMITH , APPELLANT ,

                                                 V.


                                      ERIC K. SHINSEKI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                          Before HAGEL, LANCE, and DAVIS, Judges.

                                            ORDER

       On August 17, 2010, the Court issued an opinion affirming a May 2, 2008, Board of
Veterans' Appeals decision in this matter. On November 9, 2010, mandate issued. At this time, the
Court will withdraw mandate and issue an errata to its August 17, 2010, decision, as follows:

        In the first paragraph on page 10, at the end of the sentence that concludes, "direct evidence
both that a worsening of the condition occurred during the period of active duty for training and that
the worsening was caused by the period of active duty for training," insert new footnote 6, which
shall read, "Because we are concerned primarily with the issue of whether the presumption of
aggravation applies in the case of a veteran serving on active duty for training, in this opinion, we
use the word 'cause' in its colloquial and most general sense."

       It is so ORDERED.



DATED: November 16, 2010                                              PER CURIAM.

Copies to:

Michael G. Smith, Esq.

VA General Counsel (027)